Case 6:18-cv-00466-PGB-T_S Document 104 Filed 01/09/19 Page 1 of 11 PageID 1500




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


 NIKLESH PAREKH,

                       Plaintiff,

 v.                                                         Case No: 6:18-cv-466-Orl-40TBS

 CBS CORPORATION,
 and BRIAN CONYBEARE,

                       Defendants.
                                             /

                                             ORDER

         This cause comes before the Court without oral argument on Defendant CBS

 Corporation and Brian Conybeare’s Motion to Dismiss and Supporting Memorandum of

 Law (Doc. 19 (the “Motion”)), filed June 6, 2018 and Plaintiff’s Response in Opposition

 (Doc. 29), filed July 19, 2018. With briefing complete, the Motion is ripe.

 I.      BACKGROUND 1

         In 2016, pro se Plaintiff, Niklesh Parekh (“Parekh”) discovered that his former

 girlfriend, Vedoutie Hoobraj a/k/a Shivonie Deokaran (“Deokaran”) was pretending to

 have cancer and accepting donations from the local community. (Doc. 1, ¶ 10). After

 making this discovery, Parekh reported Deokaran to the local authorities. (Id. ¶ 11).

 Parekh     then   contacted        CBS Corporation   and   Brian   Conybeare   (collectively

 “Defendants”) and provided them with an hour-long “exclusive interview” regarding

 Deokaran’s scam. (Id. ¶ 30).


 1    This account of the facts is taken from the Complaint (Doc. 1), the factual allegations
      of which the Court accepts as true at the motion to dismiss stage. See Williams v. Bd.
      of Regents, 477 F.3d 1282, 1291 (11th Cir. 2007).
Case 6:18-cv-00466-PGB-T_S Document 104 Filed 01/09/19 Page 2 of 11 PageID 1501




        According to Parekh, after his interview, Defendants published a defamatory news

 report (“News Report”) that “portray[s] him as a scam or as a man who lied for money.”

 (Id. ¶ 5). In addition to incorporating portions of Parekh’s interview and photos of Parekh

 and Deokaran posing together, the News Report, titled “Ex-Boyfriend Says Westchester

 Woman Lied About Having Cancer in Scam” states in relevant part:

               New allegations surfaced Sunday night that a Westchester
               County mother faked having cancer to con people out of
               thousands of dollars.

               As CBS2’s Brian Conybeare reported exclusively, the
               woman’s former boyfriend is now coming forward to make the
               s[t]unning admission – claiming he had no idea she made the
               whole thing up.

               With her bald head, Shivonie Deokaran certainly looked like a
               cancer patient in 2015. Generous people in the Westchester
               County village of Ardsley – using GoFundMe pages and a
               spaghetti dinner at the local firehouse – raised more than
               $60,000 to help the single mother of two teenage boys when
               she claimed she had only 18 months to live because of
               leukemia and a tumor.

               But now, in an exclusive interview, Nikhlesh Parekh –
               Deokaran’s longtime boyfriend – admitted it was all a scam.

               “She has never had cancer,” Parekh said. “Shivonie has lied
               to me; has lied to my friends, my family, her kids, my kids!”

               Parekh was once Deokaran’s staunchest supporter. They
               suddenly moved to Florida last year when people started
               getting suspicious, but Parekh said he now knows the truth
               and their relationship is over.

               “She’s been shaving her head, she’s been shaving her
               eyebrows, and I had no idea that that’s what she was doing,”
               Parekh said.

               Despite Parekh’s claim he was fooled, Ardsley police
               confirmed they are investigating both him and Deokaran in the
               cancer fraud probe.
Case 6:18-cv-00466-PGB-T_S Document 104 Filed 01/09/19 Page 3 of 11 PageID 1502




                                    *      *      *
              Parekh said he has nothing to hide. When he started asking
              questions, he said Deokaran invented a fake cancer doctor
              whose name resembled a real doctor at the Memorial Sloan
              Kettering Cancer Center – even sending typo-filled emails to
              prove her diagnosis.

              “There is absolutely no proof,” Parekh said. “Because of
              Shivonie and her lies, my whole life is upside down.”

                                        *    *      *

              Memorial Sloan Kettering Cancer Center confirmed that the
              doctor named in the emails never worked there, and in fact,
              no doctor by that name even has a license in the state of New
              York.

 (Doc. 19-2) (emphasis added).
       Parekh requested that Defendants retract the News Report, but they refused.

 (Doc. 1, ¶ 16). Consequently, Parekh filed suit against Defendants on March 28, 2018,

 asserting claims for defamation per se and intentional infliction of emotional distress

 (“IIED”). (Doc. 1, ¶¶ 44–47, 50–59).

       Parekh maintains that the News Report “falsely, maliciously and/or with reckless

 disregard for the truth” stated that: (1) “[Parekh and Deokaran] suddenly moved to Florida

 last year when people started getting suspicious” (“First Statement”); and (2) “Memorial

 Sloan Kettering Cancer Center confirmed that the doctor named in [Deokaran’s] emails

 never worked there, and in fact, no doctor by that name even has a license in the state of

 New York.” (“Second Statement”) (Id. ¶ 12). Parekh claims that he provided Defendants

 with “facts showing otherwise.” (Id. ¶ 4). Specifically, Parekh avers that he told

 Defendants that “the reason [he and Deokaran] moved to Florida was not because of any

 suspicion within the community but rather that [Deokaran] stated she was given 18

 months to live and New York was too cold for her and [they] had to move to Florida.” (Id.
Case 6:18-cv-00466-PGB-T_S Document 104 Filed 01/09/19 Page 4 of 11 PageID 1503




 ¶ 23). Parekh also states that “existence of [the] doctor is a fact and has been verified by

 the [FBI], who were given the same information as to Defendants.” (Id. ¶ 21).

        Defendants move to dismiss the Complaint and seek fees and costs incurred in

 defending this suit pursuant to Florida’s anti-SLAPP (Strategic Lawsuits Against Public

 Participation) statute, Fla. Stat. § 768.295. (Doc. 19).

 II.    STANDARD OF REVIEW

        A complaint must contain “a short and plain statement of the claim showing that

 the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1). Thus, in order to survive a motion

 to dismiss made pursuant to Rule 12(b)(6), the complaint “must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). A claim is plausible on its face when the plaintiff “pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Id.

        Though a complaint need not contain detailed factual allegations, mere legal

 conclusions or recitation of the elements of a claim are not enough. Twombly, 550 U.S.

 at 555. Moreover, courts are “not bound to accept as true a legal conclusion couched as

 a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). “While legal

 conclusions can provide the framework of a complaint, they must be supported by factual

 allegations.” Iqbal, 556 U.S. at 679. Courts must also view the complaint in the light most

 favorable to the plaintiff and must resolve any doubts as to the sufficiency of the complaint

 in the plaintiff’s favor. Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th Cir. 1994) (per

 curiam). In sum, courts must (1) ignore conclusory allegations, bald legal assertions, and
Case 6:18-cv-00466-PGB-T_S Document 104 Filed 01/09/19 Page 5 of 11 PageID 1504




 formulaic recitations of the elements of a claim; (2) accept well-pled factual allegations as

 true; and (3) view well-pled allegations in the light most favorable to the plaintiff. Iqbal,

 556 U.S. at 679.

           Furthermore, the Court has a duty to liberally construe a pro se plaintiff's filings

 and to afford greater leeway in alleging a claim for relief than what is given to licensed

 attorneys. Tennyson v. ASCAP, 477 F. App’x 608, 609–10 (11th Cir. 2012) (per curiam). 2

 Nevertheless, “a pro se party must follow the rules of procedure and evidence, and the

 district court has no duty to act as [a pro se party’s] lawyer.” Id. at 610 (internal quotation

 marks omitted). Moreover, the Court may not “rewrite an otherwise deficient pleading in

 order to sustain an action” for a pro se party. GJR Invs., Inc. v. Cty. of Escambia, 132

 F.3d 1359, 1369 (11th Cir. 1998), overruled on other grounds as recognized by Randall

 v. Scott, 610 F.3d 701 (11th Cir. 2010).

 III.      DISCUSSION

           A.     Defamation

           Defendants move to dismiss Parekh’s defamation claim. Defendants argue that

 Parekh’s claim fails as a matter of law because (1) the Statements are not defamatory,

 and (2) the Second Statement does not concern Parekh. (Doc. 19, pp. 8–13).

           The gravamen of Parekh’s defamation claim is that Defendants exposed him to

 hatred, contempt, and ridicule in the community by falsely publishing in the News Report

 the First Statement regarding the “suspicious” move to Florida and the Second Statement

 about the nonexistence of Deokaran’s doctor. (Doc. 1, p. 4). Parekh argues that


 2      “Unpublished opinions are not controlling authority and are persuasive only insofar as
        their legal analysis warrants.” Bonilla v. Baker Concrete Constr., Inc., 487 F.3d 1340,
        1345 (11th Cir. 2007).
Case 6:18-cv-00466-PGB-T_S Document 104 Filed 01/09/19 Page 6 of 11 PageID 1505




 Defendants published these statements despite him providing “facts showing otherwise.”

 (Id. at p. 2).

         To state a claim for defamation in Florida, a plaintiff must allege that: “(1) the

 defendant published a false statement (2) about the plaintiff (3) to a third party and (4)

 that the falsity of the statement caused injury to the plaintiff.” Valencia v. Citibank Int’l,

 728 So.2d 330, 330 (Fla. 3d DCA 1999). As to the second element, “[i]n order for a cause

 of action for defamation of a private person to be sustained, . . . the publication must be

 of and concerning that private person.” See Jones v. Cmty. Newspapers, Inc., No. 3:05-

 cv-240 J16MMH, 2006 WL 2507610, at *3 (M.D. Fla. Aug. 29, 2006), aff’d, 223 F. App’x

 884 (11th Cir. 2007). To be actionable, the statement must be “specifically directed at the

 plaintiff.” Rosenblatt v. Baer, 383 U.S. 75, 81 (1966).

         The Second Statement does not concern Parekh or imply any defamatory facts

 about Parekh. Instead, the Second Statement concerns whether Deokaran falsified the

 existence of a doctor who worked at Memorial Sloan Kettering Cancer Center. (Doc. 1,

 p. 4). The statement cannot reasonably be considered to involve Parekh. Therefore, the

 Second Statement fails to satisfy the second element and cannot provide a basis for a

 defamation claim.

         Parekh also fails to state a viable claim for defamation with respect to the First

 Statement because it is not reasonably capable of a defamatory meaning. A statement is

 defamatory “if it tends so to harm the reputation of another as to lower him in the

 estimation of the community or to deter third persons from associating or dealing with

 him.” Thomas v. Jacksonville Television, Inc., 699 So. 2d 800, 803 (Fla. 1st DCA 1997).

 In an action for defamation, the language used should be interpreted not by “extremes,”
Case 6:18-cv-00466-PGB-T_S Document 104 Filed 01/09/19 Page 7 of 11 PageID 1506




 but rather as the “common mind” would normally understand it. O’Neal v. Tribune Co.,

 176 So. 2d 535, 548 (Fla. 2d DCA 1965). The “‘common mind’ rule means that a

 statement should be given a “reasonable construction” and should be considered in “its

 natural sense without forced or strained construction.” Byrd v. Hustler Magazine, Inc., 433

 So. 2d 593, 595 (Fla 4th DCA 1983); Wolfson v. Kirk, 273 So. 2d 774, 778 (Fla. 4th DCA

 1973).

          Furthermore, to determine whether a statement is defamatory, the Court must look

 at the statement in the context of the publication. Smith v. Cuban Am. Nat’l Found., 731

 So. 2d 702, 706 (Fla. 3d DCA 1999) (per curiam). The Court must consider all the words

 and pictures accompanying the publication, rather than considering statements or

 phrases in isolation. Id.; see also Byrd, 433 So. 2d at 595 (“Articles are to be considered

 with their illustrations; pictures are to be viewed with their captions; stories are to be read

 with their headlines.”). In doing so, the Court must consider all the circumstances

 surrounding the publication and “accord weight to cautionary terms” used by the

 publishers. Hay v. Indep. Newspapers, Inc., 450 So. 2d 293, 295 (Fla. 2d DCA 1984).

          Parekh argues that the First Statement conveys the impression that Parekh knew

 of and/or participated in Deokaran’s fraudulent scheme and then decided to relocate to

 Florida when the local community “started getting suspicious.” (Doc. 29, p. 2 n.1). During

 his interview, however, Parekh told Defendants that he moved to Florida with Deokaran

 because Deokaran told him that she only had eighteen months to live and New York was

 too cold for her. (Doc. 1, ¶ 23). Parekh argues that, despite having this information,

 Defendants published the First Statement which allegedly “impugn[ed] [Parekh’s ]

 honesty, trustworthiness, dependability, and professional fitness” and “charg[ed] him with
Case 6:18-cv-00466-PGB-T_S Document 104 Filed 01/09/19 Page 8 of 11 PageID 1507




 engaging in criminal conduct and/or other conduct that would tend to injure [him].” (Id. ¶

 35).

        The Court finds that the First Statement, as stated in the News Report, is not

 reasonably capable of a defamatory meaning. As required by the liberal pleading

 standard for pro se plaintiffs, the Court affords leeway to Parekh in alleging a claim for

 defamation. Tennyson, 477 F. App’x at 609–10. However, the First Statement is

 incapable of supporting a claim for defamation. The Court must consider the First

 Statement in the context in which it appears within the New Report, and the New Report

 is replete with statements indicating Parekh was a victim of Deokaran’s allegedly

 fraudulent scheme. See Smith, 731 So. 2d at 702. The full sentence containing the First

 Statement reads, “They suddenly moved to Florida last year when people started getting

 suspicious, but Parekh said he now knows the truth and their relationship is over.” (Doc.

 19-2, p. 2) (emphasis added). Rather than conveying the impression that Parekh knew

 about the scheme at the time they moved, the second sentence makes clear that Parekh

 did not know the truth. Further, on four occasions, the article quotes Parekh’s assertions

 that Deokaran “lied to [him]” and that “[he] had no idea” what she was doing. Id. at pp. 1–

 2. The News Report mentions that police were investigating Parekh, but that statement

 is followed up with Parekh’s denials of wrongdoing. Id. at p. 2. Given the larger context,

 the common mind would not interpret the First Statement to imply that Parekh knew of,

 or participated in, Deokaran’s scheme, and therefore moved to Florida because the

 community was “suspicious.” See Byrd, 433 So. 2d at 595; (Doc. 1, p. 4). Instead, the

 common mind would read the First Statement together with the rest of the article, which

 portrays Parekh as a victim of Deokaran’s scheme. The First Statement thus cannot
Case 6:18-cv-00466-PGB-T_S Document 104 Filed 01/09/19 Page 9 of 11 PageID 1508




 sustain a plausible defamation claim. Accordingly, the Court will grant the Motion as to

 the defamation claim.

        B.     Intentional Infliction of Emotional Distress

        Defendants also move to dismiss Parekh’s IIED claim, arguing that the claim fails

 as a matter of law because it is based solely on the defamatory statements, which violates

 Florida’s “single action rule.” (Doc. 19, p. 6 n.7).

        To plead a claim for IIED, a plaintiff must plausibly allege four elements: “(1)

 defendant acted recklessly or intentionally; (2) defendant’s conduct was extreme and

 outrageous; (3) defendant’s conduct caused the plaintiff’s emotional distress; and (4)

 plaintiff’s emotional distress was severe.” Santiago v. Boyd Bros. Transp., No. 3:13-CV-

 1288-J-32, 2014 WL 7274122, at *2 (M.D. Fla. Dec. 22, 2014) (citing Metro. Life Ins. Co.

 v. McCarson, 467 So. 2d 277, 278–79 (Fla. 1985)).

        Under Florida’s single action rule, outrageous conduct supporting a claim for IIED

 must be separate from, or independent of, the alleged defamation. See, e.g., Boyles v.

 Mid-Fla. Television Corp., 431 So. 2d 627, 636 (Fla. 5th DCA 1983). The single action

 rule is meant to prohibit defamation claims from being “re-cast as additional, separate

 torts, e.g., intentional infliction of emotional distress, if all claims arise from the same

 defamatory publication.” Kinsman v. Wilson, No. 6:15-cv-696, 2015 WL 12839267, at *5

 (M.D. Fla. Sept. 15, 2015). With respect to Parekh’s IIED claim, the “outrageous conduct”

 he complains of is solely based on the alleged defamatory News Report. (Doc. 1, ¶¶ 44–

 47.) Parekh “cannot transform a defamation claim into a claim for [IIED] simply by

 characterizing the alleged defamatory statement as outrageous.” See Fridovich v.
Case 6:18-cv-00466-PGB-T_S Document 104 Filed 01/09/19 Page 10 of 11 PageID 1509




  Fridovich, 598 So. 2d 65, 70 (Fla. 1992). Therefore, the Motion is due to be granted as to

  the IIED claim.

         C.     Florida’s Anti-SLAPP Statute

         Finally, Defendants asserts that Plaintiff’s complaint falls within Florida’s anti-

  SLAPP statute and that they should be awarded attorneys’ fees and costs incurred in

  defending it. (Doc. 19, pp. 13–15). The anti-SLAPP statute prohibits anyone from bringing

  a lawsuit that is “without merit and primarily because such person or entity has exercised

  the constitutional right of free speech in connection with a public issue.” Fla. Stat. §

  768.295(3) (emphasis added). This case meets both requirements of Florida’s anti-

  SLAPP law. First, as detailed above, Plaintiff’s lawsuit is “without merit.” Id. Second, this

  lawsuit arises out of Defendants’ exercise of their “constitutional right of free speech in

  connection with a public issue” because the News Report constitutes a “written or oral

  statement that is protected under applicable law,” and was “made in or in connection with”

  an “audiovisual work . . . news report, or other similar work. Id. § 768.295(2)(a). Under

  the anti-SLAPP law, an award of reasonable attorneys’ fees and costs is mandatory in

  these circumstances. See id. § 768.295(4) (“The Court shall award the prevailing party

  reasonable attorney fees and costs incurred in connection with a claim that an action was

  filed in violation of this section.”); see also Boling v. WFTV, LLC, 2018 Fla. Cir. LEXIS

  1860 (Fla. Orange County Ct. Feb. 28, 2018).

  IV.    LEAVE TO AMEND

         The Court finds that Plaintiff is not entitled leave to amend. Generally, “[a] pro se

  plaintiff, . . . ‘must be given at least one chance to amend the complaint before the district

  court dismisses the action with prejudice,’ at least where a more carefully drafted
Case 6:18-cv-00466-PGB-T_S Document 104 Filed 01/09/19 Page 11 of 11 PageID 1510




  complaint might state a claim.” Carter v. HSBC Mortg. Servs., 622 F. App’x 783, 786 (11th

  Cir. 2015) (per curiam) (quoting Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir.1991),

  overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th

  Cir. 2002) (en banc)). However, due to the deficiencies exhibited in Plaintiff’s Complaint,

  amendment would be futile because the underlying facts are incapable of stating a

  defamation claim. See Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005)

  (stating a district court need not allow amendment where amendment would be futile).

  V.     CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that Defendants’ Motion to Dismiss

  (Doc. 19) is GRANTED. The Complaint (Doc. 1) is DISMISSED WITH PREJUDICE. The

  Court retains jurisdiction to determine the proper amount of an award of attorneys’ fees

  and costs. The Clerk of Court is DIRECTED to terminate all pending deadlines and close

  the case.

         DONE AND ORDERED in Orlando, Florida on January 9, 2019.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties
